— Judgment unanimously affirmed. Memorandum: Defendant contends that the trial court abused its discretion in denying him youthful offender status and that his sentence was harsh and excessive. Upon our review of the record and consideration of the relevant factors, we conclude that the trial court did not abuse its discretion in denying defendant’s application for youthful offender treatment (see, People v New, 171 AD2d 1006; People v Ortega, 114 AD2d 912, lv denied 67 NY2d 887). We also reject defendant’s contention that the trial court abused its sentencing discretion and that his sentence was harsh and excessive. (Appeal from Judgment of Niagara County Court, Hannigan, J. — Criminal Possession Controlled Substance, 7th Degree.) Present — Doerr, J. P., Boomer, Pine, Balio and Law-ton, JJ.